                                                                                                                              Case 2:20-cv-01571-RFB-VCF Document 13 Filed 09/21/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                          7 Attorneys for Defendant,
                                                                                                                            First Premier Bank
                                                                                                                          8
                                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                     FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                            RICKIE STEVENS;                        CASE NO. 2:20-cv-1571-RFB-VCF
                                                                                                                         11
                                                                                                                                               Plaintiff,
                                                                                                                         12                                        STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                            v.                                     EXTEND TIME FOR DEFENDANT
                                                                                                                         13                                        FIRST PREMIER BANK TO RESPOND
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                            FIRST PREMIER BANK; and                TO PLAINTIFF’S COMPLAINT
                                                                                                                         14 TRANSUNION, LLC;

                                                                                                                         15                         Defendants.            (First Request)
                                                                                                                         16

                                                                                                                         17          Plaintiff Rickie Stevens (“Plaintiff”) and Defendant First Premier Bank (“First

                                                                                                                         18   Premier”)1 stipulate and agree that First Premier has up to and including October 6,

                                                                                                                         19   2020 to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to

                                                                                                                         20   investigate Plaintiff’s allegations and for First Premier to prepare a response.

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, First Premier is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40515699 v1
                                                                                                                              Case 2:20-cv-01571-RFB-VCF Document 13 Filed 09/21/20 Page 2 of 2



                                                                                                                         1           This is the first request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 19th day of September, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                             HIGBEE & ASSOCIATES
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                         By: /s/ Matthew Higbee
                                                                                                                              Joel E. Tasca, Esq.                           Matthew Higbee, Esq.
                                                                                                                         7    Nevada Bar No. 14124                          Nevada Bar No. 11158
                                                                                                                              Emil S. Kim, Esq.                             3110 West Cheyenne Avenue, Suite 200
                                                                                                                         8    Nevada Bar No.14894                           Las Vegas, Nevada 89128
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         9    Las Vegas, Nevada 89135                       Attorneys for Plaintiff Rickie Stevens
                                                                                                                         10   Attorneys for First Premier Bank
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                      ORDER
BALLARD SPAHR LLP




                                                                                                                         14                                           IT IS SO ORDERED:
                                                                                                                         15

                                                                                                                         16                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                         17
                                                                                                                                                                                    9-21-2020
                                                                                                                                                                      DATED:
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #40515699 v1
